12/27/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0284



                             NO. DA 21-0284




BRIDGET J. KELLY,
            Appellee\Petitioner,
      vs.
                                       GRANT OF MOTION FOR
                                     EXTENSION OF TIME TO FILE
JOSEPH S. CAMP III,
                                           REPLY BRIEF
            Appellant/Respondent.


      THE COURT having considered the Appellant’s First Motion for

Extension of Time to File Reply Brief,

      IT IS HEREBY ORDERED that the Appellant’s First Motion for

Extension of Time to File Reply Brief is GRANTED. The Appellant’s

Reply Brief shall be filed on or before January 10, 2022.

      No further extensions will be granted.

      SO ORDERED this ___ day of December 2021.


                                    ___________________________
                                    Montana Supreme Court Justice


C:    P. Mars Scott/Kevin S. Brown



GRANT OF MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF          Electronically signed by:
                                                                         Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                      December 27 2021